Citation Nr: 0421889	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left (minor) arm gunshot wound, muscle group 
V, with retained foreign body.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his  part.


REMAND

In May 2002, the veteran filed the pending claim for 
entitlement to an evaluation in excess of 10 percent for 
residuals of a left arm gunshot wound.  The RO afforded the 
veteran a VA joints examination for this claim in September 
2002.  In a December 2002 rating decision, the RO awarded a 
separate 10 percent evaluation for scarring related to this 
disability but otherwise denied any increase in the assigned 
rating.  In January 2003, the veteran filed a notice of 
disagreement on the increased rating issue, but also claimed 
entitlement to service connection for left arm arthritis as 
secondary to his service-connected left arm gunshot wound 
residuals.  In light of this new arthritis claim, the RO 
arranged for the veteran to undergo a new VA joints 
evaluation in July 2003, and then denied service connection 
for arthritis in an August 2003 rating decision.  It is not 
apparent from the record that the veteran appealed this 
determination.

Thereafter, the RO issued an October 2003 statement of the 
case that reviewed the evidence of record for the veteran's 
pending increased rating claim.  The RO does not appear to 
have evaluated the results of the July 2003 VA joints 
evaluation report, in which the examiner addressed 
symptomatology including limitation of motion of the 
veteran's left elbow and complaints of left arm pain and 
weakness, in connection with the increased rating claim.  
Thus, the Board may not consider the results of the most 
recent VA examination in connection with this appeal but must 
instead return the appeal to the RO for due process 
considerations.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Board observes that the veteran is currently 
in receipt of a 10 percent evaluation assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5305 (2003), in 
contemplation of an injury to muscle group V (the flexor 
muscles of the elbow: biceps, brachialis, and 
brachioradialis).  The veteran has claimed entitlement to an 
increase based on the presence of a retained fragment in his 
arm.  He has also reported that he has experienced pain and 
numbness as well as a loss of strength in his left arm since 
incurrence of the in-service injury.  In addition to noted 
muscle injury and scarring residual to an in-service wound, 
post-service medical evidence shows the following:  left 
shoulder rotator cuff disease; mild left median nerve damage 
with prolonged latency; chronic motor unit changes involving 
all cervical levels from C-5 through C-8 (suggested as a 
possible cause of left arm numbness); an osteophyte at the 
left elbow; and osteopenia of the left shoulder.  From a 
review of the record it is unclear whether the aforementioned 
disorders are related to the veteran's service-connected 
residuals of a left arm gunshot wound with retained foreign 
body or whether they may be dissociated therefrom.  
Accordingly, the Board finds that the veteran should be 
afforded a new VA medical examination (or examinations) to 
appropriately identify and assess the severity of all of the 
veteran's service-connected left arm gunshot wound residuals.

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a new VA examination (or 
examinations) in order to identify and 
assess the severity of all left arm 
muscle, joint, nerve, and scarring 
impairment residual to an in-service 
wound.  The examiner(s) should order 
and/or conduct all necessary testing for 
this examination, to include diagnostic 
as well clinical assessment.  The RO must 
forward the claims file for review by the 
examiner(s) in conjunction with this 
examination.  After the completion of all 
testing and clinical evaluation, and with 
review of the record, the examiner(s) 
should address all of the following 
inquiries in the examination report(s):  

a.  Identify the site of current left arm 
muscle impairment that is likely related 
to the veteran's service injury (a 
gunshot wound to the biceps area of the 
left arm, with retained foreign body).  
For any muscle disability or impairment 
so identified, discuss all current 
symptomatology, including loss of power, 
weakness, lowered fatigue threshold, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.

b.  Identify current left arm joint 
disability (to include degenerative 
changes/osteopenia, etc.) or impairment 
that is likely related to the veteran's 
service injury (a gunshot wound to the 
biceps area of the left arm, with 
retained foreign body).  For any joint 
disability or impairment so identified, 
discuss all current symptomatology, 
including pain on motion or during flare-
ups, limitation of range of motion, 
weakness, fatigability, and 
incoordination.

c.  Identify all left arm neural 
disability or impairment and state 
whether injury to any nerve is likely 
related to the veteran's service injury 
(a gunshot wound to the biceps area of 
the left arm, with retained foreign 
body), and specifically identify any 
involved nerve.  For any service-related 
neural disability or impairment so 
identified, discuss all current 
symptomatology, including pain, weakness, 
numbness, and limitation of motion.

2.  When the RO has completed the 
development requested above, then the 
case should again be reviewed on the 
basis of the additional evidence of 
record, to include the results of the 
aforementioned new examination(s), as 
well as the results of the July 2003 VA 
joints examination.  If the RO cannot 
grant the benefit sought on appeal in its 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


